Title: To Thomas Jefferson from William Drayton, 22 May 1787
From: Drayton, William
To: Jefferson, Thomas



Sir
Charleston, May 22d. 1787.

I had the Honour to receive your Excellency’s Letter of the 6th. of February with the Box of Cork-Oak Acorns. Your former Letter  miscarried; but the Parcel of Spanish St. Foin seed reach’d me, tho’ very lately; and I am afraid it is so much injur’d by the Delay, (being extremely mouldy), that it will not vegetate: at least there is no appearance of it yet, where I planted it, in my Garden. I return your Excellency many thanks in the Name of our Society for your condescending to be a Member, and being so attentive to the Designs of it’s Institution.
There has been lately discovered among us a Grain, which if it does not prove an advantageous Article for Exportation, may still be extremely useful for domestic Purposes. The Discovery has been so lately communicated to the Society, that altho’ the Plant is very common, and generaly known to most of us, it has not yet been investigated sufficiently for me to give a botanical description of it. The Grain is like a large Oat; when clear’d of the Husk, it resembles Rice, except that it is rounder and longer; some plain Bread made of it was perfectly sweet and palatable. The Stalk is a kind of Cane; it grows luxuriantly in our richest swamps, is very productive, and is perennial. I take it to be, what Carver in his Description of the western Parts of this Continent calls the wild Rice.
We shall be extremely oblig’d to your Excellency for any farther Communications, which your Leisure and Residence in Europe shall enable you to make tending to the Improvement of Agriculture in these States.
I have the Honour to be, with the greatest Respect, Your Excellency’s most obedient humble Servant,

Wm. Drayton

